Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/19, 3/20/19, 3/3/20 and 3/3/20 were filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, the two IDS, filed on March 3, 2020, are identical and one of the IDS has been crossed out and not considered. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate both “sling body” (page 5, line 5) and “sling eye” (page 5, lines 10 and 15) and the reference character “44” has been used to designate both “fastening section” (page 6, line 11) and “anchorage section” (page 6, line 15). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claims 7-13 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 7 cannot depend on the previously multiple dependent claim.   See MPEP § 608.01(n).  Accordingly, the claim 7-13 have not been further treated on the merits. 
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).  A multiple dependent claim shall not serve as a basis for any other multiple dependent claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase "for example" or “particularly” (see line 1) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-13, as best understood, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by DEE (2,197,997) (see IDS).   
RE claim 1, DEE (2,197,997) discloses a sling hook (see Figs. 1-6) capable of being used for a single-arm operation by a remotely controlled gripper, comprising a latch or a Exhibit A) for opening the closure (18), the push-button (26) contains a gear section (68) which couples the closure (18) with the push-button (26) by transmitting movement, wherein the push-button (26) has a locking area (29, 32), which engages with the closure (18) in the closed position (see Fig. 1) and locks the closure (18) in the closed position.
Exhibit A
                          
    PNG
    media_image1.png
    275
    173
    media_image1.png
    Greyscale


RE claims 2 and 3, DEE’s sling hook (2,197,997) teaches the push-button (26) is held in the sling gear (see Fig. 2) movably from the closed position into the open position and has a release position between the closed position and the open position (see Page 2, Col. 1, lines 34-57), in which the locking of the closure (18) is released by the locking area (29, 32) and in which the closure (18) is in the closed position wherein the push-button (26) comprised an idle stroke (see Fig. 2) starting from its closed position, and across which the closure (18) remains in the closed position (see Page 2, Col. 1, lines 34-57). 

RE claim 7, Fig. 2 of DEE’s sling hook (2,197,997) teaches the locking area (56) has an adjoining locking surface (32) on the finger (31) in the closed position.
RE claims 8 and 10, Fig. 2 of DEE’s sling hook (2,197,997) teaches the push- button (26) is held in the sling gear at one of its ends (25) and the locking area (29, 32) and the gear section are located at the other end of the push-button and a gripping surface pointing away from the push-button (26) is widened at the side (see Fig. 2) of the sling gear. 
RE claim 9, Fig. 2 of DEE’s sling hook (2,197,997) teaches the gear section (29, 31, and 30) is moved disengaged from the closure (18) in the closed position (see Page 2, Col. 1, lines 34-57).
RE claim 11, Fig. 2 of DEE’s sling hook (2,197,997) teaches the gripping surface is formed on at least one wing of a base body receiving the push-button (26), which wing (see Fig. 1) protrudes transversely to the direction of motion of the push-button (26). 
RE claim 12, Fig. 2 of DEE’s sling hook (2,197,997) teaches a base body receiving the push-button (26)  is equipped, at a recess (17) revealing the push- button (26). 
RE claim 13, Fig. 2 of DEE’s sling hook (2,197,997) teaches that the closure (18) is pre-stressed in the direction of the closed position by means of a biased spring (27).

Claims 1-4 and 7-13, as best understood, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Neilson (1,626,866). 
RE claim 1, Neilson (1,626,866) discloses a sling hook (see Figs. 1-8) capable of being used for a single-arm operation by a remotely controlled gripper, comprising a latch or a closure (22) that can be moved from a closed position (see Figs. 1 & 2) into an open position (See Figs. 3 & 4), a sling body (2, 4) that is closed by the closure (21, 22) in the Exhibit B) for opening the closure (18), the push-button (28, 29, and 30) (see Figs. 2, 3, and 6) contains a gear section (see Fig. 2) which couples the closure (21, 22) with the push-button (30) by transmitting movement, wherein the push-button (30) has a locking area (32, 33), which engages with the closure (21, 22) in the closed position (see Figs. 1 & 2) and locks the closure (21, 22) in the closed position.
Exhibit B
[AltContent: textbox (Gear section with idle stroke (between the two fingers (32 and 33) or a locking area having an adjoining surface)][AltContent: arrow][AltContent: textbox (Push button (28, 29, and 30) )][AltContent: arrow]                   
    PNG
    media_image2.png
    323
    269
    media_image2.png
    Greyscale

                               
    PNG
    media_image3.png
    104
    136
    media_image3.png
    Greyscale

Exhibit C
RE claims 2 and 3, Neilson’s hook(1,626,866) (See Exhibits B and C) teaches the push-button is held in the sling gear movably from the closed position (Fig. 2) into the see Exhibit C) and in which the closure (21) is in the closed position wherein the push-button (30) comprised an idle stroke (see Fig. 2; see Exhibit B) starting from its closed position, and across which the closure (21) remains in the closed position.  
RE claims 4 and 7, Neilson’s hook (1,626,866) (See Exhibits B and C) teaches the gear section engages with the closure (21) at the end of the idle stroke and the locking area has an adjoining locking surface in the closed position.
RE claims 8 and 10, Fig. 2 of Neilson’s hook (1,626,866) teaches the push- button (30) is held in the sling gear at one of its ends and the locking area (32, 33) and the gear section are located at the other end of the push-button and a gripping surface pointing away from the push-button (30) is widened at the side of the sling gear. 
RE claim 9, Fig. 2 of Neilson’s hook (1,626,866) (see Exhibits B and C) teaches the gear section is moved disengaged from the closure (21) in the closed position. 
RE claim 11, Fig. 2 of Neilson’s hook (1,626,866) teaches the gripping surface is formed on at least one wing of a base body receiving the push-button (21), which wing (see Fig. 1) protrudes transversely to the direction of motion of the push-button (30). 
RE claim 12, Figs. 2 and 3 of Neilson’s hook (1,626,866) teach a base body receiving the push-button (30)  is equipped, at a recess (16) revealing the push- button (30). 
RE claim 13, Fig. 2 of Neilson’s hook (1,626,866) teaches that the closure (21) is pre-stressed in the direction of the closed position by means of a biased spring (34, 36).
  				Claim Rejections - 35 USC § 103 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over DEE’s sling hook (2,197,997) in view of Liu (US 2002/062201) (See IDS).
DEE’s sling hook (2,197,997), as presented above, does not specifically show a traction mechanism receptacle for attaching a traction mechanism. However, Fig. 2 of Liu (US 2002/062201) teaches a lifting hook having a push button (39) being attached to a pivot pin (18) and a traction mechanism receptacle (16) for attaching a traction mechanism (52). Thus, it would have been obvious to those skilled in the gripping technology to provide a traction mechanism receptacle for attaching a traction mechanism on the push button (26) of DEE’s sling hook (2,197,997) as taught by Liu (US 2002/062201) to facilitate to manipulate the push button (26) to open or close to a user. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The provided references listed in PTO-892 show various safety hooks to lift objects. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL T CHIN/            Primary Examiner, Art Unit 3652